DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is an information processor comprising circuitry configured to implement an output control section that controls an output of presentation information, the output being performed by a plurality of output terminals, the output control section determining an allocation of the presentation information on a basis of a moving path of a user, the presentation information being caused to be outputted by corresponding one of the plurality of output terminals, wherein the output control section determines the allocation on a basis of an output characteristic of each of the output terminals, the output characteristic includes an output information quantity that is outputtable by each of the output terminals, and the output control section determines the allocation on a basis of the outputtable information quantity.  The closest prior art Arora et al. (US 8,880,648) discloses an information processor comprising circuitry configured to implement an output control section that controls an output of presentation information, the output being performed by a plurality of output terminals, the output control section determining an allocation of the presentation information on a basis of a moving path of a user, the presentation information being caused to be outputted by corresponding one of the plurality of output terminals, wherein the output control section determines the allocation on a basis of an output characteristic of each of the output terminals.  However, none of the cited prior art teach or suggest the limitations of the output characteristic includes an output information quantity that is outputtable by each of the output terminals, and the output control section determines the allocation on a basis of the outputtable information quantity.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628